Title: The Commissioners to J. D. Schweighauser, 4 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Schweighauser, John Daniel


     
      Passy. Novr 4 1778
     
     We have at length obtained a sight of Mr. Bersoles Accounts, and take this opportunity to communicate to you, our Observations upon them.
     As by the Resolutions of Congress, the whole of all Vessells of War, taken by our Frigates belong to the officers and Men: nay farther as they have even an Additional Encouragement of a Bounty upon every Man and every Gun, that is on board such Prizes: it was never the Intention of Congress to be at any further Expence, on Account of such Prizes.
     
     Every Article of these Accounts therefore that relates to Repairs of the Drake or Funiture for the Drake, must be charged to Captain Jones, his officers and Men and come out of the Proceeds of the sale of the Drake, or be furnished upon her Credit, and that of the officers and Men of the Ranger. It would certainly be a Misapplication of the public Interest, if we should be pay any Part of it.
     In the next Place, all those Articles of these Accounts, which consist in Supplies of Slops or other Things furnished the officers and Men of the Ranger, must be paid for by them not by Us. Their shares of Prize Money, in the Drake the Lord Chatham and other Prizes, made by the Ranger, will be abundantly Sufficient to discharge these Debts, and in no such Cases can We justify, advancing any Thing to officers or Men.
     As the Lord Chatham belongs half to the public and half to the Captors, all necessary Expences, on her Account should, be paid, a Moiety out of the Captors half and the other Moiety out of the half that belongs to the United States.
     All necessary supplies of Munition, and Repairs, to the Ranger, and of Victuals to her Company, We shall agree to pay at the Expence of the United States. For the sustenance of the Prisoners, of all the Prizes, after they were put on shore, We suppose the United States must pay.
     These Rules are so simple, and Captain Jones being now at Brest, it should seem that Captain Jones and your Agent might very easily settle this matter.
     We have received your Favour of the 29, of last Month. We wrote you on the 27th. and advised you to proceed against Mr. P. Dudoyer. We are glad to find, that Mr. Williams has delivered, the Effects according to the Inventory inclosed to Us, and, approve of the Receipt you have signed.
     You have our Permission to draw Bills upon Us, to the Amount of such Part of your Account as may be necessary to you to which We shall pay all due Honour.
     That poor fellow Barns, you will do well to supply with Necessaries and send home, but dont give him any Mony he has not discretion to use it.
     You have our hearty Consent to employ, as many of the Prisoners as you think proper, and as are willing to engage in your Service.
     We thank you for the News from Brest, and wish you to enquire of Captain Bell and the other American Captains Masters lately arrived What Dispatches they brought for Us. We have received, some Packetts of Newspapers, and two or three scattering Letters, but not a Word from Congress or any Committee or Member of Congress, which is to Us, unaccountable, and incites suspicions leaves room to fear that some Accident has happend to our Dispatches.
     We are, &c.
    